Citation Nr: 0619983	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-29 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-operative residuals of a right knee injury with 
traumatic arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971 
and from July 1972 to July 1990.
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

The veteran's right knee disability, to include arthritis, is 
manifested by no more than slight instability with no 
subluxation, pain, and limitation of motion to no less than 0 
degrees extension to 110 degrees flexion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for post-operative residuals of a right knee 
injury with traumatic arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259-
5262 (2005).

2.  The criteria for entitlement to a separate 10 percent 
rating for right knee instability have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.   As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a March 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter, which was 
issued before the initial AOJ adjudication of the claim, 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence and informed the veteran that 
additional evidence could be submitted pertaining to his 
claim.

The above notice did not set forth the relevant diagnostic 
code (DC) for the disability at issue.  However, this is 
found to be harmless error.  Indeed, the July 2004 Statement 
of the Case included such information, and included a 
description of the rating formula for all possible schedular 
ratings under that diagnostic code.  As such, the failure to 
include such notice in the VCAA letters did not prejudice the 
veteran here.  

The March 2004 letters also failed to discuss the law 
pertaining to effective dates.  However, because the instant 
decision denies the veteran's claim for an increased rating 
for his right knee arthritis, no effective date will be 
assigned.  As such, the absence of notice as to effective 
dates does not prejudice the veteran here.  Further, with 
respect to the assignment of a separate evaluation for right 
knee instability, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision because 
the AOJ will be responsible for addressing any notice defect 
with the effective date element when effectuating the award.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records 
and reports of VA examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. § 
3.102 (2005).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  In Johnson v. Brown, 9 
Vet. App. 7 (1996), the Court noted that, since Diagnostic 
Code 5257 was not predicated on loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45 do not apply.

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2005).

Legal Analysis

At the outset, the Board notes that the veteran filed his 
claim for an increased evaluation for his service-connected 
right knee disability, on December 31, 2003.  Therefore, the 
rating period for consideration on appeal begins on December 
31, 2002, one year prior to the date of receipt of the claim 
upon which the May 2004 Notice of Disagreement was based.  
38 C.F.R. § 3.400(o)(2).

The veteran's service-connected right knee disability is 
currently assigned a 30 percent evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5262 (2005).  Under 
that Code section, a 10 percent rating is warranted for 
malunion of the tibia and fibula with slight ankle or knee 
disability, and a 20 percent rating is warranted for malunion 
of the tibia and fibula with moderate ankle or knee 
disability.  Impairment of the tibia and fibula represented 
by malunion with marked knee or ankle disability warrants a 
30 percent disability rating.  When impairment of the tibia 
and fibula results in nonunion with loose motion, 
necessitating a brace, a 40 percent rating is warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004).

In this case, the Board, after a review of medical evidence 
of record, finds that the currently assigned 30 percent 
evaluation most closely approximates the veteran's disability 
picture.  Again, in order to be entitled to the next-higher 
40 percent evaluation, the evidence must demonstrate that the 
tibia and fibula results in nonunion with loose motion, 
necessitating a brace.  In this regard, although the evidence 
of record demonstrates that the veteran wears a brace, there 
is no evidence that there is a nonunion with loose motion of 
his tibia and/ or fibia. 

The Board has also considered whether any alternate 
Diagnostic Code entitles the veteran to a higher rating.  
However, the evidence of record also does not demonstrate 
that the veteran suffers from ankylosis (i.e., complete bony 
fixation) of the right knee, as contemplated by DC 5256.  
Therefore, the veteran is not entitled to an evaluation in 
excess of 30 percent under this Diagnostic Code.  As such, 
even with consideration of additional functional limitation 
due to pain, fatigability, weakness, and lack of endurance, 
his disability picture is not most nearly approximated by the 
criteria for the next- higher, 40 percent, evaluation under 
Diagnostic Code 5256.

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased 
rating.  Because the evidence of record demonstrates that the 
veteran experiences limitation of motion, Diagnostic Codes 
5260 and 5261 are available for application.  

The Board acknowledges VAOPGCPREC 9-2004 (September 17, 
2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg. 

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261. Diagnostic Code 5260 concerns limitation of leg 
flexion.  Under Diagnostic Code 5260 (limitation of flexion 
of the leg), a noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  A 30 percent rating applies where 
flexion is limited to 15 degrees.  Such 30 percent rating is 
the highest rating available under Diagnostic code 5260.  On 
VA examination in March 2004, the examiner reported that the 
veteran could flex to 110 degrees out of 140 degrees.  Such 
findings are well in excess of that necessary for even a 
compensable evaluation under Diagnostic Code 5260.  
Therefore, the Board finds that a separate evaluation based 
on limitation of flexion of the leg is not warranted.

The Board has also considered whether the veteran is entitled 
to a separate rating  under Diagnostic Code 5261 (limitation 
of extension of the leg).  Under this code, a noncompensable 
evaluation is assigned where extension is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent evaluation is warranted 
where extension is limited to 15 degrees.  A 30 percent 
evaluation is warranted where extension is limited to 20 
degrees.  A 40 percent evaluation is assigned where extension 
is limited to 30 degrees.  A 50 percent evaluation is 
warranted where extension is limited to 45 degrees.

In this case, the evidence shows that on VA examination in 
March 2004, the examiner reported that the veteran had full, 
zero degrees of extension.  Such finding does not correspond 
to the criteria for even a noncompensable evaluation.  
Therefore, the Board concludes that the veteran is not 
entitled to a separate evaluation under Diagnostic Code 5261.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  As previously noted, the veteran has 
complained of pain, weakness, swelling, instability, 
fatigability, and lack of endurance.  The Board recognizes 
that examiners have acknowledged and confirmed such 
symptomology.  On VA examination in March 2004, the veteran 
reported that he experienced pain, instability, locking, 
fatigability, and lack on endurance.  He also indicated that 
he experienced significant limitation of motion and 
functional impairment during flare-ups.  However, on 
objective examination, the examiner reported that although 
the veteran was unable to squat, he did not have any gait or 
functional limitations on standing or walking.  Further, the 
examiner indicated that although the veteran's right knee was 
painful on extremes of range of motion, no additional 
limitation of motion was noted with repetition of movement 
during the physical examination as related to pain, fatigue, 
incoordination, weakness, or lack of endurance.  Therefore, 
even considering the criteria set forth in 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca, the Board finds that there has been no 
demonstration, by competent clinical evidence, of additional 
functional limitation comparable to a compensable evaluation 
under Diagnostic Code 5260 or 5261.

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In this case, the Board, after a review of the evidence of 
record, concludes that the veteran is entitled to a separate 
evaluation based on instability.  In this regard, on
VA examination in March 2004, the veteran reported that he 
experienced right knee instability approximately two times 
per week.  On physical examination, the examiner reported 
that the veteran's medial, lateral, and collateral ligaments 
and posterior cruciate were all intact.  He also indicated 
that the veteran's medial and lateral meniscus were intact 
with a negative McMurray test.  However, he also indicated 
that the veteran's anterior cruciate ligament showed laxity 
with positive anterior Drawer signs.  The examiner also 
reported that the veteran wore a knee brace on his right knee 
while he is at work as a mail handler at the Post Office.

Having established that a separate evaluation is warranted 
for right knee instability under Diagnostic Code 5257, the 
Board concludes that the aforementioned symptomatology with 
reported twice weekly giving away of the knee and the wearing 
of a knee brace, more nearly approximates the 10 percent 
evaluation, which represents slight instability.  A 
preponderance of the evidence is against a higher evaluation 
under Diagnostic Code 5257 because competent medical evidence 
indicates that only one ligament has laxity, with the others 
all remaining intact.

In conclusion, then, the competent evidence demonstrates 
that, with respect to the veteran's post-operative residuals 
of a right knee injury with traumatic arthritis, the 
currently assigned 30 percent rating most nearly approximates 
his disability picture.  As such, the preponderance of the 
evidence is against an evaluation in excess of 30 percent 
based on impairment of the tibia/fibula or limitation of 
motion.  However, the evidence supports a separate 10 percent 
evaluation for instability of the right knee, but a 
preponderance of the evidence is against a higher evaluation 
for instability.  The Board notes that in reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra- 
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
post-operative residuals of a right knee injury with 
traumatic arthritis is denied.

A separate 10 percent evaluation for right knee instability 
is granted, subject to the applicable law governing the award 
of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


